Citation Nr: 0605639	
Decision Date: 02/28/06    Archive Date: 03/01/06

DOCKET NO.  04-35 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Manchester, New Hampshire


THE ISSUE

Entitlement to service connection for stomach cancer, claimed 
as due to ionizing radiation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 



INTRODUCTION

The veteran served on active duty from June 1955 to September 
1974.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2004 decision that denied service 
connection for stomach cancer, due to ionizing radiation.  
The veteran timely appealed.

In June 2004, the veteran testified during a hearing before 
RO personnel.

In February 2005, the RO denied service connection for 
malignant follicular lymphoma, due to ionizing radiation (a 
form of non-Hodgkins lymphoma).

In July 2005, the veteran testified during a video conference 
hearing before the undersigned at the RO.  Following the 
hearing, the veteran submitted additional evidence to the 
Board, waiving initial RO consideration of the evidence.  The 
Board accepts that evidence for inclusion in the record.  See 
38 C.F.R. § 20.800 (2005).

The veteran offered testimony as to service connection for 
non-Hodgkins lymphoma.  Because there is no notice of 
disagreement with regard to this issue, the Board does not 
have jurisdiction over it.  Shockley v. West, 11 Vet. App. 
208 (1998) (the Board does not have jurisdiction over an 
issue unless there is a jurisdiction conferring notice of 
disagreement); see also Ledford v. West, 136 F.3d 776 (Fed. 
Cir 1998).

The veteran's testimony cannot be viewed as a notice of 
disagreement with the denial of service connection for 
malignant follicular lymphoma because it was not submitted to 
the activity that entered the decision denying service 
connection.  38 U.S.C.A. § 7105(b)(1) (West 2002); 38 C.F.R. 
§ 20.300 (2005).



FINDINGS OF FACT

1.  The veteran had occupational exposure to ionizing 
radiation during naval service, for the period from 1960 to 
1974, calculated as a maximum of .285 rem.

2.  The veteran did not engage in a radiation risk activity 
during service. 

3.  The competent evidence weighs against a finding that the 
veteran's current stomach cancer is medically related to 
service, to include exposure to ionizing radiation.


CONCLUSION OF LAW

The criteria for service connection for stomach cancer, due 
to ionizing radiation, are not met.  38 U.S.C.A. §§ 1110, 
1112(c) (West 2002); 38 C.F.R. §§ 3.307, 3.309, 3.311 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of:  (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by the VA; (3) the evidence, 
if any, to be provided by the claimant; and (4) a request by 
the VA that the claimant provide any evidence in the 
claimant's possession that pertains to this claim(s).
 
Through the August 2004 statement of the case (SOC), and the 
November 2002, January 2003, September 2003, and March 2004 
letters, the RO notified the veteran of elements of service 
connection and of the evidence needed to establish each 
element.  These documents served to provide notice of the 
information and evidence needed to substantiate the claim.

VA's November 2002, January 2003, September 2003, and March 
2004 letters notified the veteran of what evidence he was 
responsible for obtaining, and what evidence VA would 
undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  VA informed him that VA would make reasonable 
efforts to help him get evidence necessary to support his 
claim, particularly, medical records, if he gave VA enough 
information about such records so that VA could request them 
from the person or agency that had them.  The letters 
requested that he provide the names and addresses of medical 
providers, the time frame covered by the records, and the 
condition for which he was treated, and notified him that VA 
would request such records on his behalf if he signed a 
release authorizing it to request them.

The letters asked him if he had any additional evidence to 
submit, and thereby put him on notice to submit information 
or evidence in his possession.  

The Pelegrini court also held that notice to a claimant 
pursuant to the VCAA should be provided prior to the initial 
adverse decision.

Some of the documents meeting the VCAA's notice requirements 
were provided to the veteran after the rating action on 
appeal.  However, an error in the adjudicative process is not 
prejudicial unless it "affects a substantial right so as to 
injure an interest that the statutory or regulatory provision 
involved was designed to protect such that the error affects 
'the essential fairness of the [adjudication].'"  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  Delayed notice is 
generally not such an error.  Id.  The Board finds that, in 
this case, the delay in issuing the section 5103(a) notice 
was not prejudicial to the veteran because it did not affect 
the essential fairness of the adjudication.  His claim was 
fully developed and re-adjudicated by an agency of original 
jurisdiction after notice was provided.

There is no indication that any additional action is needed 
to comply with VA's duty to assist the veteran.  As indicated 
below, the RO has obtained copies of the veteran's service 
medical records and obtained copies, as well, of outpatient 
treatment records.  

The RO also obtained a radiation dose estimate, derived from 
a record of the veteran's occupational exposure during naval 
service; and obtained a medical opinion.  Neither the veteran 
nor his representative has identified, and the record does 
not otherwise indicate, any existing pertinent evidence that 
has not been obtained.  

There is no indication that further assistance would be 
reasonably likely to substantiate the claim, and further 
notice or assistance are not required.  38 U.S.C.A. § 5103A.

II.  Analysis

The veteran contends that his stomach cancer was caused by 
exposure to ionizing radiation-to include alpha, beta, 
gamma, neutrons, x-rays, and radioactive hydrogen isotopes-
during service aboard nuclear submarines from 1957 to 1974.

Service connection will be established for disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or from aggravation of a pre-existing 
injury or disease in the line of duty.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  Service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury that was incurred in 
or aggravated by service.  38 C.F.R. § 3.303(d).

Service connection for a radiogenic disease may be 
established in one of three ways.  

First, if a veteran participated in service in a radiation-
risk activity (as defined by statute and regulation) and, 
after service, developed one of certain enumerated cancers, 
it will be presumed that the cancer was incurred in service.  
38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).

Second, if a veteran was exposed in service to ionizing 
radiation and, after service, developed any cancer within a 
period specified for each by law, then the veteran's claim is 
referred to the Under Secretary for Benefits who must 
determine, based on the extent of the exposure, whether there 
is a reasonable possibility that the disease was incurred in 
service.  38 C.F.R. § 3.311.

Third, service connection for radiogenic diseases can be 
established by evidence of direct service incurrence.  38 
U.S.C.A. § 1113(b); Combee v. Brown, 34 F.3d 1039, 1043-5 
(Fed. Cir. 1994); 38 C.F.R. § 3.303(d).  

As to the first method for establishing service connection, 
the veteran did not participate in a "radiation-risk 
activity" as prescribed by statute.

A "radiation-risk activity" is defined as: (1) on-site 
participation in a test involving the atmospheric detonation 
of a nuclear device; (2) participation in the occupation of 
Hiroshima or Nagasaki, Japan, between August 6, 1945, and 
July 1, 1946; and (3) internment as a prisoner of war in 
Japan which resulted in an opportunity for exposure to 
ionizing radiation; and (4) service in which the veteran was, 
as part of his/her official duties, present during a total of 
at least 250 days before February 1, 1992, on the grounds of 
a gaseous diffusion plant located in Paducah, Kentucky, 
Portsmouth, Ohio, or the area identified as K25 at Oak Ridge, 
Tennessee, or service before January 1,1974, on Amchitka 
Island, Alaska, and additional criteria are met. 38 C.F.R. § 
3.309(d)(3)(ii).

There is also a specific list of military operations which 
are considered radiation-risk activities for the purposes of 
determining entitlement to presumptive service connection for 
certain types of cancers.  38 C.F.R. § 3.309(d).  While the 
veteran testified that he decontaminated decks aboard ship 
without any radiological protective equipment, and that he 
handled lines that could have been contaminated with 
radioactive resin that was pumped over the sides, his 
assigned duties did not involve the decontamination of ships 
at naval shipyards that had participated in Operation 
Crossroads.  Hence, the Board finds that the overall evidence 
does not reflect participation in any radiation-risk activity 
defined by statute.  

Consequently, service connection cannot be granted for 
stomach cancer on a presumptive basis pursuant to 38 U.S.C.A. 
§ 1112(c) and 38 C.F.R. § 3.309(d). 

As to the second method for establishing service connection, 
stomach cancer is a radiogenic disease listed in 38 C.F.R. 
§ 3.311.  The provisions of 38 C.F.R. § 3.311, however, do 
not create a presumption of service connection.  Rather, they 
provide special procedures for evidentiary development and 
adjudication of a claim based on a radiogenic disease.  
Implicit in the regulation is the requirement for evidence of 
a medical nexus between the exposure to the ionizing 
radiation and the current disability.

In this regard, VA followed the requirements of 38 C.F.R. 
§ 3.311 by obtaining a dose estimate of service-incurred 
occupational exposure to ionizing radiation from the Naval 
Dosimetry Center, Department of the Navy, in January 2004.  
The dose estimate for the veteran was calculated as either 
.272 rem or .285 rem (one entry may have been a duplicate).  
The amount reflects the accumulated doze (total lifetime) of 
radiation exposure during naval service for the period from 
1960 to 1974.

A computer application (Interactive Radio Epidemiological 
Program) then utilized the dose estimate to determine the 
likelihood that exposure to ionizing radiation was 
responsible for the veteran's stomach cancer.  The result 
showed the probability of causation, at a 99 percent 
confidence level, as .46 percent for the veteran's stomach 
cancer.

In accordance with the requirements of 38 C.F.R. § 3.311, 
VA's Chief Public Health and Environmental Hazards Officer 
(Officer) opined, in February 2004, that "it is unlikely 
that the veteran's stomach cancer can be attributed to 
exposure to ionizing radiation in service."  The Officer 
noted that the stomach is considered to have a moderate 
comparative susceptibility to radiation-induced cancer; 
atomic bomb survivors have an increased risk for stomach 
cancer, but most studies of occupationally exposed 
individuals have found little or no increased risk (citing 
Mettler and Upton, Medical Effects of Ionizing Radiation, 2nd 
edition, 1995, pages 73 and 176).  

Notwithstanding the veteran's testimony that he had 
gastrointestinal problems in service, the VA's Under 
Secretary for Benefits also opined that, based upon a review 
of the evidence in its entirety, "there is no reasonable 
possibility that the veteran's stomach cancer can be 
attributed to exposure to ionizing radiation in service."

Under these circumstances, even though the veteran was 
exposed to some level of ionizing radiation while on active 
duty, service connection cannot be granted pursuant to 38 
C.F.R. § 3.311, because the preponderance of the competent 
evidence is against a finding of a nexus between any such 
exposure and the veteran's stomach cancer.

In short, VA followed the procedures contained in 38 C.F.R. 
§ 3.311, but these did not yield evidence supporting the 
grant of service connection.

As to the third method of establishing service connection, 
the Board notes that the veteran's private physician, Alain 
Ades, M.D., a Board-certified gastroenterologist and 
internist, opined that the veteran's exposure to ionizing 
radiation in service, should it have been significant, can 
potentially cause gastric cancer.  He noted that ionizing 
radiation is well described in the literature as increasing 
the risk of colon cancer and, thus, could potentially cause 
the same issues for gastric cancer.  

Dr. Ades' statement does not definitely link the veteran's 
stomach cancer to the in-service radiation exposure, but 
merely notes the possibility of such a relationship, if the 
exposure was significant.

In referencing a scientific book entitled, Radiation-Induced 
Cancer From Low-Dose Exposure:  A Independent Analysis, 480 
pages (1990), by John W. Gofman, M.D., Ph.D., the veteran 
contends that exposure even to low doses of ionizing 
radiation increases one's risk of developing stomach cancer.  
The Board notes, however, as a lay person, the veteran is not 
competent to render a probative opinion on a medical matter, 
such as the etiology of his current stomach cancer.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  The veteran is, however, competent to 
offer statements of first-hand knowledge that he suffered 
gastrointestinal problems in service.

Both VA opinions also noted that exposure to .285 rads 
yielded no reasonable possibility that the veteran's stomach 
cancer was related to exposure to ionizing radiation (citing 
Committee on Interagency Radiation Research and Policy 
Coordination (CIRRPC) Science Panel Report Number 6, 1988, 
page 29).  Dr. Ades' letter does not dispute this specific 
finding.

The Board assigns greater evidentiary weight to the VA 
opinions, because they are more definitive; they took into 
account the entire record; they considered the veteran's 
actual radiation exposure, and they included consideration of 
pertinent medical texts.

In the absence of evidence that documents a higher level of 
radiation exposure in service, the Board finds that the 
weight of the evidence is against service connection.  Nor is 
there evidence that the claimed stomach cancer was otherwise 
the result of a disease or injury in service.

Service connection may be granted on a presumptive basis for 
chronic diseases, including malignant tumors, if the tumor 
was manifested to a degree of 10 percent or more, within the 
first post-service year.  38 U.S.C.A. § 1112; 38 C.F.R. 
§§ 3.303, 3.307(a)(3), 3.309(a).  The competent evidence 
first shows treatment for stomach cancer in 1997-many years 
post-service.  Inasmuch as there is no evidence of any 
stomach cancer either manifested in service or within the 
first post-service year, service connection on the basis of 
presumptions referable to chronic diseases is not warranted.

Because the competent evidence does not link the veteran's 
stomach cancer to any incident in service, including exposure 
to ionizing radiation, the weight of the evidence is against 
the claim.  As the weight of the competent evidence is 
against the claim, the doctrine of reasonable doubt is not 
applicable in the instant appeal.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 


ORDER

Service connection for stomach cancer, claimed as due to 
ionizing radiation, is denied. 




______________________________________________
Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


